—Order and judgment (one paper), Supreme Court, New York County (Carol Huff, J.), entered on or about July 29, 1993, which granted plaintiff’s motion to renew, and upon renewal, granted in part and denied in part plaintiff’s motion for summary judgment and, inter alia, declared the conveyance constructively fraudulent, and denied defendants’ cross-motion to disqualify the plaintiff’s attorneys, unanimously affirmed, with costs.
Plaintiff established a prima facie case that the security transfer of the instant property, involving the filing of a UCC financing statement by defendant First Dorset four days after an adverse verdict was rendered against defendant Bell, was a fraudulent conveyance (Debtor and Creditor Law § 273-a), *277made without fair consideration (Debtor and Creditor Law § 272 [a]); and summary judgment was properly granted after defendants failed to sustain their burden of rebutting plaintiff’s proof by a proper evidentiary showing (Blakeslee v Rabinor, 182 AD2d 390, lv denied 82 NY2d 655). We also find that there was insufficient reason to disqualify plaintiff’s attorneys since defendants had merely asserted, without support, that the summary judgment motion was based entirely on the affirmation of counsel, and that knowledge is unavailable from any other witness (S & S Hotel Ventures Ltd. Partnership v 777 S. H. Corp., 69 NY2d 437). We have considered defendants’ other claims and find them to be without merit. Concur —Sullivan, J. P., Wallach, Asch, Nardelli and Williams, JJ.